DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 4 March 2021 has been entered. Claims 16-20 have been previously withdrawn. Claims 1, 4, 8, and 10 are amended. Claims 5 and 12 have been canceled. Claims 21 and 22 are added. Claims 1-4, 6-11, and 13-22 are pending. The amended claims and arguments have overcome each and every objection set forth in the previous office action. Therefore, the previous objections are hereby withdrawn.
 
Applicant’s arguments with respect to the rejection(s) of Claims 2 and 10 under 35 USC § 102(a)(1) as being anticipated by Belhabib (FR 2753495) have been fully considered and are persuasive.  

Applicant’s arguments with respect to claims 2 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection(s) of Claims 1 and 5 under 35 USC § 102(a)(1) as being anticipated by Belhabib (FR 2753495) have been fully considered but are not persuasive.  
Applicant has contended that Belhabib does not teach amended Claim 1, equivalent to previous Claim 5, because previous claim 5 recited that the fan housing section had a width larger than the fan width, and that the indentions extend the width of the fan housing section and that the indentations of Belhabib “have a width less then the width of the fan… since the indention 30 on the fan are within the edges of the fan, and the indentions on the housing are simply mirror images as those on the fan.”
The Examiner does not agree. While Examiner admits that the indentations are mirror images of those on the fan, the claim as written does not require that the indentations extend a greater width than the fan width. Amended Claim 1 merely requires the fan housing section having a width greater than the fan width, and the indentations extend around a circumference and a width of the inner surface of the fan housing section. Belhabib teaches all of these, as shown in Fig. 2. The fan housing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 9, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belhabib (FR 2753495) with reference made to Espacenet machine translation.
Claim 1 recites “blower.” Bottome teaches such a blower, as will be shown.
Belhabib teaches (Figs. 2-4) a blower comprising: 
a housing (20); 
a fan (10) positioned within the housing, the fan having a fan edge (32); and 

wherein the fan has a first width and the fan housing section has a second width and wherein the second width is larger than the first width and wherein the plurality of indentations extend around a circumference and a width of the inner surface of the fan housing section (see Fig. 2). 
Regarding Claim 3, Belhabib teaches (Figs. 2-4) the blower of claim 1, wherein the fan edge is an extent to which the fan extends from a center of the fan (see Fig. 2), wherein the inner surface of the fan housing section extends about a center (X) of the fan housing section, and wherein the center of the fan is collocated with the center of the fan housing section (see Fig. 2).
Regarding Claim 6, Belhabib teaches (Figs. 2-4) the blower of claim 1, wherein the fan housing section comprises an insert that is separate from the housing, the insert being insertable at a section of the housing encircling the fan (see ¶ 0014).
Regarding Claim 7, Belhabib teaches (Figs. 2-4) the blower of claim 1, wherein the fan housing section comprises a section of an interior surface of the housing encircling the fan (see ¶ 0014).
Regarding Claim 9, Belhabib teaches (Figs. 2-4, 9) the blower of claim 1, wherein the plurality of indentations are curved depressions in the inner surface of the housing section and the curved depressions have radius of curvatures of between around 1 mm and around 10 mm (see ¶ 0012).

Regarding Claim 22, Belhabib teaches (Figs. 2-4) the axial blower of claim 10, wherein the second width is at least twice the first width (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Belhabib in view of Tirone et al. (hereafter Tirone - US 20160265540).
Regarding Claim 2, Belhabib teaches (Figs. 2-4) the blower is an axial blower comprising: a motor (not shown see ¶ 0004).
However, Belhabib does not teach the motor is in-line with the fan along a lateral dimension of the housing.
Tirone teaches (Fig. 2A) a blower comprising a handle (14) and a motor (24) in-line with the fan along a lateral dimension of the housing (25).
Tirone further teaches such an arrangement reduces moments acting on the handle making the blower comfortable and easy to use (abstract, ¶ 0007). 
Since Belhabib is silent as to the motor and handle, one of ordinary skill in the art applying the invention of Belhabib would look to the prior art for suitable blowers. It would have been obvious for a person having ordinary skill in the art to apply the 

Regarding Claim 21, Belhabib teaches (Figs. 2-4) the blower is an axial blower comprising: a motor (not shown see ¶ 0004).
However, Belhabib does not teach the blower is hand-held blower having a handle for gripping by a user.
Tirone teaches (Fig. 2A) a blower comprising a handle (14) and a motor (24) in-line with the fan along a lateral dimension of the housing (25).
Tirone further teaches such an arrangement reduces moments acting on the handle making the blower comfortable and easy to use (abstract, ¶ 0007). 
Since Belhabib is silent as to the motor and handle, one of ordinary skill in the art applying the invention of Belhabib would look to the prior art for suitable arrangements. It would have been obvious for a person having ordinary skill in the art to apply the teachings of Tirone to the blower of Belhabib to have the blower is hand-held blower having a handle for gripping by a user, as both references and Applicant’s invention are directed to blowers. Doing so would result in a comfortable and easy to use blower, as recognized by Tirone.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Belhabib in view of Kreitmair-Steck (US 9453516).
Regarding Claim 4, Belhabib teaches (Figs. 2-4) the blower of claim 1.
However, Belhabib does not teach the certain distance between the inner surface of the fan housing section and the fan edge is less than about 5 mm and is greater than about 0.5 mm.
Kreitmair-Steck teaches (Figs. 1, 2) a fan housing section (20), a fan (10), wherein the certain distance between the inner surface of the fan housing section and the fan edge is less than about 5 mm and is greater than about 0.5 mm (see col. 2, ln. 21-26).
Kreitmair-Steck further teaches that such a distance minimizes pressure losses across the blades (see col. 2, ln. 21-26).
It would be obvious for a person having ordinary skill in the art to look to the prior art for suitable certain distances. It would have been obvious for a person having ordinary skill in the art to select the certain distance of Kreitmar-Steck for the blower of Belhabib, as both references and Applicant’s invention are directed to fans having certain distances between a housing and fan edge. Doing so would minimize pressure losses, as recognized by Kreitmair-Steck.

Claim 8, 10, 11, 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Belhabib in view of Collins (US 20070147989).
Regarding Claim 8, Belhabib teaches (Figs. 2-4) the blower of claim 1.
However, Belhabib does not teach the plurality of indentations have at least one difference in shape or size with respect to each other.

Collins further teaches such a change in shape or size of indentations serves to reduce the chance that particles may become trapped at an abrupt end (¶ 0019).
It would have been obvious for a person having ordinary skill in the art to apply the teachings of Collins to the blower of Belhabib, as both references and Applicant’s invention are directed to blowers. Doing so would reduce the amount of trapped particles in the blower, as recognized by Collins.

Regarding Claim 10, Belhabib teaches (Figs. 2-4) an axial blower comprising: a housing (20) having a indented section (26), the indented section having a circular cross section and a plurality of indentations (30); , wherein the plurality of indentations extend around a circumference and a width of the indented section (see Fig. 2); a motor having a drive shaft (14) housed in the housing (¶ 0004); and a fan (10) attached to the drive shaft and being positioned in-line with the motor, the fan having a fan edge (32) and being positioned within the indented section of the housing, a gap between the fan edge and the indented section being smaller than a certain size (see Fig. 2), the plurality of indentations increasing turbulence in airflow around the fan edge (see ¶ 0006).
However, Belhabib does not teach the indented section having a width greater than the width of the fan.
Collins teaches (Fig. 4) a blower comprising a plurality of indentations (18) having the indented section having a width greater than the width of the fan (see Fig. 4). 

It would have been obvious for a person having ordinary skill in the art to apply the teachings of Collins to the blower of Belhabib, as both references and Applicant’s invention are directed to blowers. Doing so would increase the stability and surge margin, as recognized by Collins.
Claim 11 recites the same features of Claim 3 which are rejected for the same reasons. 
Claim 13 recites the same features of Claim 6 which are rejected for the same reasons. 
Claim 14 recites the same features of Claim 7 which are rejected for the same reasons. 
Regarding Claim 15, Belhabib, as modified with Collins in Claim 10 above, teaches (Belhabib Figs. 2-4) the axial blower of claim 10, wherein the plurality of indentations are sized and arranged on the indented section to enhance at least one of a speed and a volume at which air flows out of the axial blower (see ¶ 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP .  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745